     Case: 1:18-cv-05170 Document #: 20 Filed: 02/14/19 Page 1 of 1 PageID #:45

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                Eastern Division

Michael P. Gilbert
                                    Plaintiff,
v.                                                    Case No.: 1:18−cv−05170
                                                      Honorable Robert W. Gettleman
Armor Systems Corporation
                                    Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, February 14, 2019:


        MINUTE entry before the Honorable Mary M. Rowland: Status hearing held.
Discovery is closed. Parties are not interested in settlement. All matters relating to the
referral of this action having been concluded, the referral is closed and the case is returned
to the assigned judge. Honorable Judge Mary M. Rowland no longer referred to the case.
Mailed notice. (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
